Citation Nr: 0210873	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  96-27 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for bilateral pes planus.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty for training from February 
to June 1990 and on active duty from April 1991 to July 1994.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Los Angeles, 
California.  She later moved to San Diego and the RO in San 
Diego, California has jurisdiction over her case.  

The veteran appeared for a personal hearing on her appeal 
before the undersigned Board member at the RO in October 
1998.  A complete transcript of that hearing is of record.  

The case was Remanded by the Board in April 1999.  Following 
completion of the requested development, the RO continued to 
deny service connection and the case has been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  Bilateral pes planus was noted at the time of entry into 
service.  

2.  The preservice bilateral pes planus is not shown to have 
undergone a pathological increase during active service.  


CONCLUSION OF LAW

Pre-existing bilateral pes planus was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 
38 C.F.R. §§ 3.306, (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service entrance examination in December 1989 indicated 
mild pes planus which the veteran had had for 10 years.  In 
December 1991, she complained that her flat feet had been 
bothering her, with numbness from the arch back the day 
previously.  When she was seen at a podiatry clinic in 
January 1992, she reported arch pain with numbness which had 
been present for several months.  Mild depression of the arch 
with no calcaneal valgus was shown.  Mild bilateral pes 
planus was assessed.  On the separation examination in June 
1994, mild pes planus was shown.  

On a VA examination in February 1995, she indicated that pes 
planus had been diagnosed years previously.  She did not use 
arch supports.  She complained of local discomfort from 
prolonged  walking.  Pes planus was diagnosed.  

At the veteran's October 1998 hearing, she testified that 
flat feet were not a problem prior to service.  She recalled 
that her feet swelled a lot during her training.  She stated 
that the swelling no longer happened after her training.  
Then her feet started to hurt and swell again in December 
1991 after she was with a unit that went on a lot of rough 
marches, did a lot of extensive physical training, walked a 
lot, and carried a lot of equipment.  This prompted her to go 
on sick call to alleviate the discomfort of her feet.  She 
was given arch supports to try, which did not relieve her 
foot problem at first and, after nine months, increased her 
foot pain.  She was told that her arch had fallen.  She 
stated that a doctor who examined her during active duty told 
her that her feet had worsened since her entry into active 
service.  She stated that she went from a low arch before 
active service to no arch at all during her active service.  
She stated that she was told that the pain in her feet was 
due to the arch that was falling during her active service.  
She testified that her feet had always been crooked.  Since 
service, there were times when her feet swelled and were 
painful.  The best she could do was stay off her feet and 
wear shoes with a cushion inside.  She reportedly had had no 
foot problems prior to entrance except that she had been told 
that she had a low arch.  She never had had foot pain and 
swelling and had engaged in track, gymnastics and volleyball 
sports without difficulty.  She could no longer engage in 
that kind of activity, partly due to her bilateral flat feet.  
She stated that she did not have the problems of pain with 
her feet prior to active service and it was going to go on.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  A preexisting injury or 
disease is considered aggravated by military service where 
there is an increase in disability during service, absent a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  For service after 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a)(b).  

Temporary or intermittent flare-ups during non-combat service 
of a preexisting disease or injury is not considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence:

(1) Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  (2) 
Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  66 Fed. Reg. at 45631 (to be codified at 38 C.F.R. 
§3.159(a)).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The appellant was notified in the RO's 
March 1995 decision that the evidence did not show that the 
criteria had been met for service connection for bilateral 
pes planus.  That is the key issue in this case, and the 
rating decision, as well as the statement of the case (SOC), 
and the supplemental statements of the case (SSOC's), 
informed the appellant of the relevant criteria.  Moreover, 
in a letter dated in August 2001, the RO explained the VCAA 
to the appellant and provided her with an explanation of what 
was required to prove the claim, what evidence was on record, 
what evidence was needed from her, and what evidence was to 
be obtained by the RO.  In November, the veteran called and 
indicated that there was no additional evidence to submit on 
her claim.  The Board concludes the discussions in the rating 
decision, SOC and SSOC's sent to the appellant informed her 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.  See 
Quartuccio v. Principii, No. 01- 997 (U. S. Vet. App. June 
19, 2002). 

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The appellant has not 
referenced any obtainable evidence not of record that might 
aid her claim or that might be pertinent to the bases of the 
denial of this claim.  The RO arranged a VA rating 
examination of her foot disability.  She was to submit any 
additional medical records that could possibly support her 
claim.  Pursuant to the Board's remand, additional service 
medical records and verification of her service have been 
received.  Her arguments in support of her claim have been 
fully aired on the notice of disagreement, substantive appeal 
and during the hearing before the undersigned Board member.  
All the obtainable data that was requested has been received 
and considered.  Her arguments and contentions in support of 
her claim, along with her testimony during the hearing, have 
been thoroughly reviewed and considered.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board has considered the appellant's essential claim, 
that her arches fell during active service, in support of 
inservice aggravation of preservice bilateral pes planus, but 
the complete medical evidence does not support this claim.  
The medical examination prior to entry into active service 
noted mild pes planus, indicating that she already had fallen 
arches before active duty.  The inservice medical evidence 
does not indicate that her fallen arch condition worsened in 
any lasting way.  The inservice symptoms are not shown to 
have been more than a temporary flare-up of the pre-existing 
bilateral pes planus.  The separation examination shows that 
pes planus was again described as only mild, the same as it 
was upon entrance.  The veteran's contentions 
notwithstanding, the medical evidence consistently shows that 
her bilateral pes planus was not aggravated by active 
service.  As the preponderance of the evidence clearly favors 
a denial of her claim, there is no doubt to be resolved in 
the claimant's favor.


ORDER

Service connection is denied for bilateral pes planus.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

